Order filed May 22, 2014




                                      In The

                       Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00638-CV
                                   ____________

                          VINCENT T. LADAY, Appellant

                                        V.

                        GILBERTO G. PEDRAZA, Appellee


                       On Appeal from the 55th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2011-49767

                                    ORDER

      Appellant’s brief was due May 7, 2014. No brief or motion for extension of
time has been filed.

      Unless appellant submits a brief to the clerk of this court on or before June
23, 2014, the court will dismiss the appeal for want of prosecution. See Tex. R.
App. P. 42.3(b).

                                       PER CURIAM